DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Amendment
The amendment filed on 10/20/2021 has been entered. Claim 1 is amended. Claims 1-17 are pending and addressed below.
Examiner note: a) each of the claims 6, 10, 11, 12 and 13, as written, represents an Independent claim of “A W-Fi Network”, b) each of the claims 7, 14, 15, 16 and 17, as written, represents an Independent claim of “A data transmission method”. 

Claim Objections
Claims 7, 14, 15, 16 and 17 are objected to because claims are method claims but may appear to be apparatus claims. Rewriting the claim limitations by placing the expressions “establishing” and “performing” at the front of the sentences will make it appropriate with method claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 1, expression “unconnected Wi-Fi devices” is not described in the specification. Specification including paragraphs [0049]-[0053] of the specification, provided by the Applicant as supporting the amendment, does not disclose the meaning and description of “unconnected Wi-Fi devices”. Claim 2-17 are subjected to the same rejection, as they are related to the claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claims 6 and 10-13, claims are simultaneously associated with both an apparatus and a method. Claims are, therefore, indefinite.





















Claim Rejections - 35 USC § 103
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham Santosh Paul et al (US 20160249208), hereinafter Abraham, in view of PATIL Abhishek Pramod et al (US 20160286398), hereinafter Patil.
Regarding claim 1, Abraham teaches, a method for establishing a Wi-Fi network from a plurality of unconnected Wi-Fi devices (Abraham: [23]-[25], [28] “NDL groups may also be referred to herein as mesh networks or simply as "NDLs.”,  teaching establishment of a ‘mesh network’ in Wi-Fi (also referred to as “NDL Group” in Abraham), according to Spec disclosure (see Spec p.6, l.12-14 “At this point, the Wi-Fi device A, the Wi-Fi device B, and the Wi-Fi device C have achieved joining a same mesh network upon power up, and may establish communication between each other.). “A Wi-Fi network” is interpreted by the Examiner as a network that uses known Wi-Fi technology e.g. MAC Addressing, and “unconnected Wi-Fi devices” are interpreted as Wi-Fi devices not yet connected to the Wi-Fi network that is being formed), wherein the method comprises the steps of: 
providing an address definition in a MAC layer data structure comprising a target destination address and a group address of a first Wi-Fi device (Abraham: Fig. 4, [25]-[27], [56], [0059], teaches generating, by an initiator device (i.e. a first wi-fi device), addresses of MAC layer MPDU comprising a recipient (i.e. target destination) address in the address 1 field 406, and a group address in the address 3 field 410),  and
forming a Wi-Fi network from a subset of the plurality of unconnected Wi-Fi devices in a same frequency band and having a same group address, wherein the first Wi-Fi device belongs to the subset of the plurality of unconnected Wi- Fi devices in a same frequency band and having a same group address (Abraham: [29], teaching WiFi devices forming the mesh network uses a common address associated with the group and a common communication channel i.e. a same frequency band, for communication within the group, [26]-[27] teaches an initiator device (i.e. a first device) of the group of Wi-Fi devices), and 
wherein the step of forming a Wi-Fi network from a subset of the plurality of unconnected Wi-Fi devices in a same frequency band and having a same group address comprises: 
the first Wi-Fi device from the subset of the plurality of unconnected Wi-Fi devices broadcasting the address definition to other Wi-Fi devices from the subset of the plurality of unconnected Wi-Fi devices (Abraham: Fig. 5; [26]-[29], [66],[67], teaches that an initiator device (i.e. a first device) of the group creates group MAC address and transmits a message comprising the group MAC address to other wireless devices).
Abraham does not expressly teach, each of the other Wi-Fi devices from the subset of the plurality of unconnected Wi-Fi devices that has received the address definition from the first Wi-Fi device setting its own group address to be the group address of the first Wi-Fi device, such that the subset of the plurality of unconnected Wi-Fi devices joined the Wi-Fi network without connection establishing procedures and are allowed to establish Wi-Fi communication with each other.
However, in the same field of endeavor, Patil teaches, each of the other Wi-Fi devices from the subset of the plurality of unconnected Wi-Fi devices that has received the address definition from the first Wi-Fi device setting its own group address to be the group address of the first Wi-Fi device, such that the subset of the plurality of unconnected Wi-Fi devices joined the Wi-Fi network without connection establishing procedures and are allowed to establish Wi-Fi communication with each other (Patil: Fig. 40B, STA 4060; [327]-[328], teaching a Wi-Fi device 4060, not currently part of the NAN cluster of multicast group 4050, can join the group using broadcasted multicast ID (i.e. group address). It is obvious that Wi-Fi device 4060 will need to set the group address to be able to use it for joining the group. As the device is joining a NAN (Neighbor Aware Network) cluster forming a P2P Group, there is no Wi-Fi related connection establishing procedure such as between an AP and a client, according to the Spec disclosure (see Spec p.5, l.21-23 “Thus, it is realized that Wi-Fi devices do not need to subject to connection establishing procedures to complete the establishment of a Wi-Fi network"). Moreover, as devices are associated with a service within the NAN, it implies that devices are communicating with each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s method to include that a Wi-Fi device which is not in the same Wi-Fi network joining the same Wi-Fi network by setting a group address thereof to the same group address without communicating with a Wi-Fi Access Point.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to schedule selection and connection setup Patil: [0003], [0006]).
Regarding claim 2, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein the address definition in MAC layer further comprises a source address of the Wi-Fi device (Abraham: Fig. 4, [0059] “The communication 400 may comprise or otherwise be a portion of an 802.11 MPDU...Notably,... the address 2 field 408 may comprise the MAC address of the STA that is transmitting, broadcasting, or multicasting the communication 400 ...).
Regarding claim 3, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein the Wi-Fi device operates in a Station/Client mode, and communicates in a MAC layer connectionless mode (Abraham: [0025] “Thus, forming NDL groups and providing a method of data transfer among the devices of the NDL group may provide simple and secure communications within NDL groups, especially when STAs are participants of more than one NDL group. This may require the generation of a MAC address for each NDL group.”, teach WiFi device operates in STA mode and provides simple communication with a MAC address).
Regarding claim 4, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein a topology of the Wi-Fi network comprises: star structure, ring structure, bus structure, distributed structure, tree structure, or mesh structure (Abraham: [0025] “The STAs within a mesh network may wish to form NDL groups in order to communicate with each other in a simple and secure manner.”).
Regarding claim 5, Abraham, in view of Patil, teaches the method for establishing a Wi-Fi network, as outlined in the rejection of claim 1.
Abraham further teaches, wherein a frame body of the MAC layer data structure is application data (Abraham: [0052], [0059] Further, the frame body 414 may comprise data that is intended for the STA indicated by the address 1 field 406, and the data may encrypted., teaching service or application data that is carried in the frame body).
Regarding claims 6, 10, 11, 12 and 13, Abraham, in view of Patil, teaches a Wi-Fi network (Abraham: Fig. 3, Fig. 5) established through the method for establishing a Wi-Fi network according to claim 1, 2, 3, 4 and 5 (See the rejection of claims 1, 2, 3, 4 and 5).
Abraham further teaches, wherein the network comprises any number of Wi-Fi devices, wherein the Wi-Fi devices are in direct communication, or in indirect communication through other Wi-Fi device, and the Wi-Fi devices in the network have the same frequency band and the same group address (Abraham: [0025], [0029]).
Regarding claims 7, 14, 15, 16 and 17 Abraham, in view of Patil, teaches a data transmission method for a Wi-Fi network (Abraham: Fig. 6, 640), wherein the data transmission method comprises: a plurality of Wi-Fi devices establishing a Wi-Fi network through the method for establishing a Wi-Fi network according to claim 1, 2, 3, 4 and 5 (See the rejection of claims 1, 2, 3, 4 and 5).
Abraham further teaches, a data transmission method for a Wi-Fi network, wherein the data transmission method comprises: a data transmitting device in the Wi-Fi devices performing data transmission to a data receiving device in a unicast, groupcast, or broadcast mode (Abraham: [0055] This group key may be used by the mobile devices within the NDL group 172, 174, 176 to encrypt a portion of the communications that are broadcast or multicast to other members of the NDL group 172, 174, 176).
Regarding claim 8, Abraham, in view of Patil, teaches the data transmission method for a Wi-Fi network, as outlined in the rejection of claim 7.
Abraham further teaches, wherein the data transmitting device and the data receiving device in the Wi-Fi network are directly communicatively connected (Abraham: [0025]),
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the data receiving device, and the group address, 
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, 
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address (Abraham: [0059] Notably, the address 1 field 406 may comprise the MAC address of the STA or NDL group that is the intended recipient of the communication 400, the address 2 field 408 may comprise the MAC address of the STA that is transmitting, broadcasting, or multicasting the communication 400 ..., and the address 3 field 410 may comprise the NDL group MAC address, ..., teaching address 1 field will have .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham, in view of Patil, and further in view of SEOK Yongho (US 20150381676), hereinafter SEOK.
Regarding claim 9, Abraham, in view of Patil, teaches the data transmission method for a Wi-Fi network, as outlined in the rejection of claim 7.
Abraham does not expressly teach, wherein the data transmitting device and the data receiving device in the Wi-Fi network are in indirect communication via a relay device,
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the relay device, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the MAC address of the data receiving device, and the group address, 
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the groupcast address, and the group address, 
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the broadcast address, and the group address.
However, in the same field of endeavor, SEOK teaches, wherein the data transmitting device and the data receiving device in the Wi-Fi network are in indirect communication via a relay device (SEOK: Figs. 16, 17 and 18),
in the unicast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, the MAC address of the relay device, and the group address (SEOK: [0211] the STA may unicast the multicast/broadcast frame to the relay STA. In the multicast/broadcast frame unicast by the STA to the relay STA, the A1 field may be set to the MAC address of the relay STA, the A2 field may be set to the MAC address of the STA serving as the source of the multicast/broadcast frame, and the A3 field may be set to a multicast/broadcast MAC address (i.e., group address) corresponding to a destination address), a header of the frame body contains the MAC address of the data receiving device (SEOK: [0176]-[0178], [179]  For example, the DA field of the A-MSDU subframe field may be set to a destination address (DA) value of the corresponding MSDU), the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the MAC address of the data receiving device, and the group address, (SEOK: [0217] ...a frame transmitted to the root AP by the relay STA... In this case, the A1 field (i.e., RA field) of the frame may be set to the MAC address of the root AP, the A2 field (i.e., TA field) of the frame may be set to the MAC address of the relay STA, the A3 field (i.e., DA field) of the frame may be set to the multicast/broadcast MAC address (i.e., group address) of a multicast/broadcast frame that the STA transmits...).
in the groupcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a groupcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the groupcast address, and the group address  (SEOK: [0179], [0211]-[0217]),
in the broadcast mode, the address definition in the MAC layer data structure of the data transmitting device comprises: the MAC address of the data transmitting device, a broadcast address, and the group address, a header of the frame body contains the MAC address of the data receiving device, the address definition in the MAC layer data structure of the relay device comprises: the MAC address of the relay device, the broadcast address, and the group address (SEOK: [0179], [0211]-[0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abraham’s method to include a MAC address format in relay based Wi-Fi network.  
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for lowering complexity of a protocol for supporting a relay in a WLAN system and allowing the relay to correctly and efficiently operate (SEOK: [0006]).

Response to Arguments
Applicant's arguments filed on 07/06/2021, with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.9, l.14-23 ”In contrast, Abraham teaches a method of communication in a wireless network (Abraham, claim 1), which is apparently implemented in and intended for an established wireless network, and particularly teaches forming an NDL group within an established Wi-Fi network, e.g., forming NDL groups by STAs with a mesh network that is already established (Abraham, paragraph [0025]: The STAs within a mesh network may wish to form NDL groups in order to communicate with each other in a simple and secure manner), while Patil discloses an STA in an already established WLAN joining a NAN cluster (Patil, paragraph [0327]: For example, the STA 4060 may join the NAN cluster 4050 and discover the service based on peer discovery signals received from the STA 4058, for example. As a result, the STA 4060 may want to join the service and initiate NDL set up)”.
However, the examiner respectfully disagrees with the Applicant. Both Abraham and Patil teach a similar Wi-Fi network as disclosed in Fig. 3 of the disclosure, and as described in page 6, lines 1-14, where it recites establishing a mesh network. Forming an NDL group is in essence forming a Wi-Fi network, in .


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
GEORGESCU, US20140233458, AUTOMATIC AD-HOC NETWORK OF MOBILE DEVICES.
Milne, US20160019788, VEHICLE AD HOC NETWORK (VANET).
Shalunov, US20170070841, APP DISTRIBUTION OVER THE AIR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472